       Case 3:20-cv-00947-GTS-ML Document 56 Filed 09/09/20 Page 1 of 2




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

BRITNEY RAWLINGS,

                                                      Plaintiff,
                             - vs -
                                                                             Case No.
C.R. BARD INC., BARD PERIPHERAL VASCULAR                             6:20-cv-01038 (GTS/ML)
INCORPORATED, MCKESSON CORPORATION, and
DOES 1-100,

                                                   Defendants.


             STIPULATION AND ORDER DISMISSING CLAIMS AGAINST
                MCKESSON CORPORATION WITHOUT PREJUDICE

       Plaintiff Britney Rawlings and Defendants C. R. Bard, Inc., Bard Peripheral Vascular,

Inc., and McKesson Corporation stipulate that pursuant to Rule 41(a)(1)(A)(ii) of the Federal

Rules of Civil Procedure, whereas no party hereto is an infant or incompetent person, the

Complaint and all causes of action against Defendant McKesson Corporation are dismissed

without prejudice, with each party to bear its own costs and fees.

       Further, the parties agree that going forward the caption of the action shall be hereby

amended as follows:

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

BRITNEY RAWLINGS,

                                                      Plaintiff,
                             - vs -
                                                                             Case No.
                                                                     6:20-cv-01038 (GTS/ML)
C.R. BARD INC., BARD PERIPHERAL VASCULAR
INCORPORATED, and DOES 1-100,

                                                   Defendants.
       Case 3:20-cv-00947-GTS-ML Document 56 Filed 09/09/20 Page 2 of 2




DATED this 9th day of September, 2020.


FEARS NACHAWATI, PLLC                        NIXON PEABODY LLP

By:     /s/Steven Schulte                    By:     /s/Vivian M. Quinn
        Steven Schulte, Esq.                         Vivian M. Quinn, Esq.
        Eric Przbysz, Esq.                   Bar Roll No. 509083
5473 Blair Road                              40 Fountain Plaza, Suite 500
Dallas, TX 75231                             Buffalo, New York 14202
Tel: (214) 890-0711                          Tel: (716) 853-8100
E-mail: schulte@fnlawfirm.com                E-mail: vquinn@nixonpeabody.com
         ericp@fnlawfirm.com
                                             Attorneys for Defendants C.R. Bard, Inc., Bard
Attorneys for Plaintiff                      Peripheral Vascular, Inc., and McKesson
                                             Corporation




SO ORDERED:

________________________________
Hon. Glen T. Suddaby, U.S.D.J.




  Dated: September 9, 2020




                                         2
